                     Case 19-12153-KBO           Doc 667       Filed 10/30/20         Page 1 of 1




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

     In re:
                                                             Chapter 7
     BAYOU STEEL BD HOLDINGS, L.L.C.,
     et al.,1                                                Case No. 19-12153 (KBO)

                       Debtors.                              (Jointly Administered)
                                                                              666
                                                             Ref. Docket No. ____

                   ORDER APPROVING AGREED CONFIDENTIALITY STIPULATION
                                 AND PROTECTIVE ORDER

              Upon consideration of the Agreed Confidentiality Stipulation and Protective Order (the

 “Stipulation”) entered into between the Trustee2 and Black Diamond Capital Management,

 L.L.C.; and the Court having reviewed the Stipulation, a copy of which is attached hereto as

 Exhibit 1; and good cause appearing for the relief requested therein, it is hereby ORDERED

 THAT:

              1.      The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

              2.      This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation or interpretation of this Order and the Stipulation.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
 Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
 company (5783).
 2
   Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


 DOCS_DE:231413.1 57095/001
Dated: October 30th, 2020                                         KAREN B. OWENS
Wilmington, Delaware                                              UNITED STATES BANKRUPTCY JUDGE
